Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	Claims 1-27 are all the claims.
2.	The preliminary amendment to the specification of 11/5/18 has been entered.

Election/Restrictions
3.	Applicant’s election without traverse of Group III in the reply filed on 11/30/2020 is acknowledged.
4.	Claims 1-14 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2020.
5.	Applicant’s election of species for breast cancer in the reply filed on 11/30/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
6.	Claims 15-16 and 19-27 are all the claims under examination.

Information Disclosure Statement
7.	The six (6) IDS’ of 2/13/2020 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
8.	The drawing for Figure 19B is objected to because it uses of the term “Erbitux” which is a trade name or a mark used in commerce.  The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
9.	The disclosure is objected to because of the following informalities:
SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
b)	The specification contains amino acid sequences that are > 4 amino acids in length which are required to be identified by sequence identifier pursuant to 37 CFR 1.821-1.825. See e.g., p. 12, line 33; p. 13, line 1 and 4.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) Multiple different methods exist to measure KD (BiaCore, Scatchard Plot analysis, competitive ELISA) which lead to different parametric results for the same antibody. A given polypeptide may thus fall within or without the claimed scope depending on which assay is used, rendering the scope of Claim 26 ambiguous.
b) The term "better" in claim 26 is a relative term which renders the claim indefinite.  The term "better" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if “better” refers to a KD value that has higher or weaker binding.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11.	Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 23 recites a broadening definition for the target antigen, namely, that it is any “ErbB3” protein whilst generic Claim 15, and from which Claim 23 depends, is drawn to the antibodies of the invention binding “human ErbB3”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	Claims 15-16 and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claimed invention is defined by a genus of monoclonal antibodies and fragments, which without regard to specificity or cross-reactivity, bind within the epitope of residues 92-104 and 129 of the sequence of SEQ ID NO: 73 for human ErbB3. The genus of antibodies and fragments are required to possess any one or all of the additional following functional properties: bind ErbB3 with a KD of better than 50 nM (Claim 23); inhibit the migration of MCF-7 cells induced by fetal bovine serum (Claim 24); downregulate ErbB3 receptor on MALME-3M cells (Claim 25); inhibit proliferation of ACHN cells (Claim 26); and inhibit VEGF secretion by heregulin-stimulated MCF-7 cells (Claim 27).
	The claimed antibodies are defined by function alone and absent a structure/function correlation as required under the written description guidelines.
On 22 February 2018, the USPTO provided a Memorandum clarifying the Written Description Guidelines for claims drawn to antibodies, which can be found at www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf. That Memorandum indicates that, in compliance with recent legal decisions, the disclosure of a fully characterized antigen no longer is sufficient written description of an antibody to that antigen.  Accordingly, the instant claims are evaluated in view of that guidance.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
An applicant may show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. Enzo Biochem, 323 F.3d at 964, 63 USPQ2d at 1613.  
Furthermore, to satisfy the written description requirement for the genus antibody or antigen binding site with specific epitope, Applicant must adequately describe representative antibodies to reflect the structural diversity of the claimed genus. See Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 1993) (“Claiming all DNA[s] that achieve a result without defining what means will do so is not in compliance with the description requirement; it is an attempt to preempt the future before it has arrived.”).
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. See, e.g., AbbVie Deutschland GMBH v. Janssen Biotech, 759 F.3d 1285, 111 USPQ2d 1780 (Fed. Cir. 2014).  Thus, when there is substantial variation within the genus, as is the case here in which the genera of the instant claims encompass any antigen binding site that binds the recited targets, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615. “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” 
Functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. See ABBVIE DEUTSCHLAND GMBH & 2 CO. v. JANSSEN BIOTECH, INC., Appeals from the United States District Court for the District of Massachusetts in Nos. 09-CV-11340-FDS, 10-CV-40003-FDS, and 10-CV-40004-FDS, Judge F. Dennis Saylor, IV.  See also Ariad, 598 F.3d at 1351 (“[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology.”); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein).
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
“Functional” terminology may be used “when the art has established a correlation between structure and function” but “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing one has invented a genus and not just a species.”  Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 598 F3d 1336, 94 USPQ2d 1161, 1171 (Fed Cir. 2010).  
Even when several species are disclosed, these are not necessarily representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  
The CAFC has spoken more recently to the need to identify both the antigen and the antibody to which it binds under the decision of Amgen v. Sanofi and Regereron. From the recent decision by the CAFC denying Amgen’s request to a rehearing, the Court conducted a review of antibody written description, with a leaning towards requiring antibody structure in claims (see Amgen vs Sanofi and Regeneron Case: 17-1480 Document: 176 Filed: 02/06/2018). In going beyond Lederman’s new human CD40R from the holding of Noelle v. Lederman, the Court has placed as much emphasis on antibody correlation of structure/function as for any antigen, new or otherwise.
p-7 “Section 112 requires a “written description of the invention,” 35 U.S.C. §112(a) (emphasis added), but the instruction envisions a patent based on a description of something that is not the invention—an antigen, rather than the antibody that is the subject of the claims. It would be like awarding a patent to an arrow—or worse yet, all arrows—based on a description of a target.”
“It is undisputed science that the chemical structure of, or binding site on, an antigen does not teach the structure of an antibody.” 
p. 9-10 “Like all patentees, Amgen can try to show on remand that its genus claims satisfy the written description requirement because they disclose either a “representative number of species falling within the scope of the genus” or “structural features common to the members of the genus.” Ariad, 598 F.3d at 1350.”

Thus, when there is substantial variation within the genus, as here since the claims encompass antibodies comprising binding sites with any set of CDRs that bind the ErbB3 target recited epitope, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species which not only bind to the antigen but which possess the other functional attributes required of the claims.

	
Written Description
13.	Claims 15-16 and 19-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claimed antibodies are not defined by a sufficient degree of structure in order to correlate that with any degree of function. The claims encompass single variable domains, less than full sets of VH/VL domain CDRs, and lesser fragments in addition to having the ability to bind the ErbB3 target recited epitope irrespective of whether the binding is specific or cross-reactive. 
Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
Absent the conserved structure provided by all six CDRs of a parental antibody in the context of appropriate VH and VL framework sequences, the skilled artisan generally would not be able to visualize or otherwise predict, a priori, what an antibody with a particular set of functional properties would look like structurally.
Since only a few species of full length antibody is taught to bind the epitopes recited in the instant claims, all claims drawn to the current antibody genus/genera fail the written description requirement.  A representative number of species has not been taught to describe these genera.  Given the well-known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies and the unlimited number of antibodies encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of every monoclonal antibody/antigen binding site that binds the recited targets broadly encompassed by the claimed invention.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genera.
In fact, owed to the variation among antibodies with respect to their CDRs, the structure of antibodies that correlates with their function, there is no representative number of antibodies for the entire genus/genera of the instant claims or genera discussed above, barring evidence to the contrary.  This is because the entire genus must be sufficiently represented.  Yet, the disclosure of one set of antibody CDRs does not guide one of skill to the next set of CDRs.  This is because it is well-known in this art that mutation of CDR residues leads to loss of antigen binding.  Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. 
Thus, while applicant has described one or some species within each of the genera encompassed by the antigen binding sites of the instant claims, each genus is very large.  The described species therefore cannot be considered representative of the genera of antibodies encompassed or recited in the claims.  E.g., AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Therefore, for any antibody genus, the entire genus cannot be sufficiently represented by any amount of species.  The technology is too unpredictable to predict all structures covered by said genus.  

Written Description
14.	Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The claim is drawn to a genus of anti-human ErbB3 antibodies that read on and encompass superbinding antibodies by way of the limitation “which binds to ErbB3 with a KD of better than 50 nM.” The interpretation of the meaning of “better” is discussed supra.
	The range for the binding constant is infinite in scope and reads on superbinding antibodies. Affinities for antibodies that are "superbinders" exceed KD of M-10-11. Accordingly, where any one of the claims recites or encompasses the limitation to the upper range for the KD of the antibody, Applicants are expected to have demonstrated a reasonable number of working embodiments falling within the claimed ranges.  
	The examiner's search of the specification for the limitation does not identify actual support for a genus of antibodies falling within this range. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.").

	
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 15-16 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7846440. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are overlapping for an anti-ErbB3 antibody is a monoclonal antibody or antigen binding portion thereof which binds an epitope of human ErbB3 comprising residues 92-104 of SEQ ID NO:41 (identical to SEQ ID NO 73; Claim 15) and is characterized by inhibition of proliferation of a cancer cell expressing ErbB3. The cancer cell may be a MALME-3M cell (Claim 25), an AdrR cell, or an ACHN cell (Claim 26) and the proliferation may be reduced by at least 10% relative to control. In an additional embodiment this isolated monoclonal antibody or antigen binding portion thereof binds an epitope comprising residues 92-104 and 129 of SEQ ID NO:41 (Claim 15). Other cancers include breast cancer (Clam 27). The KD value for the antibodies is of a value of no greater than 100 nM, or preferably no greater than 50 nM, (a higher KD value indicates weaker binding) as measured e.g., by a surface plasmon resonance assay or a cell binding assay (Claim 23).  The antibody may be any one the fragments Fab, scfv (Claim 20) and may be humanized (Claim 19) and where the isotype is IgG (Claim 21 and 22). Pharmaceutical compositions are taught (Claim 16).
	The ordinary artisan could have followed the teachings of the reference patents to have been motivated to create a genus of antibodies that could be readily screened for the functional properties where the epitope for human ErbB3 was shown to be preferable in generating a genus of antibodies with a reasonable certainty. 

16.	Claims 15-16 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9487588. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are overlapping for an anti-ErbB3 antibody is a monoclonal antibody or antigen binding portion thereof which binds an epitope of human ErbB3 comprising residues 92-104 of SEQ ID NO:41 (identical to SEQ ID NO 73; Claim 15) and is characterized by inhibition of proliferation of a cancer cell expressing ErbB3. The cancer cell may be a MALME-3M cell (Claim 25), an AdrR cell, or an ACHN cell (Claim 26) and the proliferation may be reduced by at least 10% relative to control. In an additional embodiment this isolated monoclonal antibody or antigen binding portion thereof binds an epitope comprising residues 92-104 and 129 of SEQ ID NO:41 (Claim 15). Other cancers include breast cancer (Clam 27). The KD value for the antibodies is of a value of no greater than 100 nM, or preferably no greater than 50 nM, (a higher KD value indicates weaker binding) as measured e.g., by a surface plasmon resonance assay or a cell binding assay (Claim 23).  The antibody may be any one the fragments Fab, scfv (Claim 20) and may be humanized (Claim 19) and where the isotype is IgG (Claim 21 and 22). Pharmaceutical compositions are taught (Claim 16).
	The ordinary artisan could have followed the teachings of the reference patents to have been motivated to create a genus of antibodies that could be readily screened for the functional properties where the epitope for human ErbB3 was shown to be preferable in generating a genus of antibodies with a reasonable certainty. 

17.	Claims 15-16 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8691225. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are overlapping for an anti-ErbB3 antibody is a monoclonal antibody or antigen binding portion thereof which binds an epitope of human ErbB3 comprising residues 92-104 of SEQ ID NO:41 (identical to SEQ ID NO 73; Claim 15) and is characterized by inhibition of proliferation of a cancer cell expressing ErbB3. The cancer cell may be a MALME-3M cell (Claim 25), an AdrR cell, or an ACHN cell (Claim 26) and the proliferation may be reduced by at least 10% relative to control. In an additional embodiment this isolated monoclonal antibody or antigen binding portion thereof binds an epitope comprising residues 92-104 and 129 of SEQ ID NO:41 (Claim 15). Other cancers include breast cancer (Clam 27). The KD value for the antibodies is of a value of no greater than 100 nM, or preferably no greater than 50 nM, (a higher KD value indicates weaker binding) as measured e.g., by a surface plasmon resonance assay or a cell binding assay (Claim 23).  The antibody may be any one the fragments Fab, scfv (Claim 20) and may be humanized (Claim 19) and where the isotype is IgG (Claim 21 and 22). Pharmaceutical compositions are taught (Claim 16).
	The ordinary artisan could have followed the teachings of the reference patents to have been motivated to create a genus of antibodies that could be readily screened for the functional properties where the epitope for human ErbB3 was shown to be preferable in generating a genus of antibodies with a reasonable certainty. 

18.	Claims 15-16 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8895001. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are overlapping for an anti-ErbB3 antibody is a monoclonal antibody or antigen binding portion thereof which binds an epitope of human ErbB3 comprising residues 92-104 of SEQ ID NO:41 (identical to SEQ ID NO 73; Claim 15) and is characterized by inhibition of proliferation of a cancer cell expressing ErbB3. The cancer cell may be a MALME-3M cell (Claim 25), an AdrR cell, or an ACHN cell (Claim 26) and the proliferation may be reduced by at least 10% relative to control. In an additional embodiment this isolated monoclonal antibody or antigen binding portion thereof binds an epitope comprising residues 92-104 and 129 of SEQ ID NO:41 (Claim 15). Other cancers include breast cancer (Clam 27). The KD value for the antibodies is of a value of no greater than 100 nM, or preferably no greater than 50 nM, (a higher KD value indicates weaker binding) as measured e.g., by a surface plasmon resonance assay or a cell binding assay (Claim 23).  The antibody may be any one the fragments Fab, scfv (Claim 20) and may be humanized (Claim 19) and where the isotype is IgG (Claim 21 and 22). Pharmaceutical compositions are taught (Claim 16).
	The ordinary artisan could have followed the teachings of the reference patents to have been motivated to create a genus of antibodies that could be readily screened for the functional properties where the epitope for human ErbB3 was shown to be preferable in generating a genus of antibodies with a reasonable certainty. 

19.	Claims 15-16 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9518130. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are overlapping for an anti-ErbB3 antibody is a monoclonal antibody or antigen binding portion thereof which binds an epitope of human ErbB3 comprising residues 92-104 of SEQ ID NO:41 (identical to SEQ ID NO 73; Claim 15) and is characterized by inhibition of proliferation of a cancer cell expressing ErbB3. The cancer cell may be a MALME-3M cell (Claim 25), an AdrR cell, or an ACHN cell (Claim 26) and the proliferation may be reduced by at least 10% relative to control. In an additional embodiment this isolated monoclonal antibody or antigen binding portion thereof binds an epitope comprising residues 92-104 and 129 of SEQ ID NO:41 (Claim 15). Other cancers include breast cancer (Clam 27). The KD value for the antibodies is of a value of no greater than 100 nM, or preferably no greater than 50 nM, (a higher KD value indicates weaker binding) as measured e.g., by a surface plasmon resonance assay or a cell binding assay (Claim 23).  The antibody may be any one the fragments Fab, scfv (Claim 20) and may be humanized (Claim 19) and where the isotype is IgG (Claim 21 and 22). Pharmaceutical compositions are taught (Claim 16).
	The ordinary artisan could have followed the teachings of the reference patents to have been motivated to create a genus of antibodies that could be readily screened for the functional properties where the epitope for human ErbB3 was shown to be preferable in generating a genus of antibodies with a reasonable certainty. 

20.	Claims 15-16 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9688761. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are overlapping for an anti-ErbB3 antibody is a monoclonal antibody or antigen binding portion thereof which binds an epitope of human ErbB3 comprising residues 92-104 of SEQ ID NO:41 (identical to SEQ ID NO 73; Claim 15) and is characterized by inhibition of proliferation of a cancer cell expressing ErbB3. The cancer cell may be a MALME-3M cell (Claim 25), an AdrR cell, or an ACHN cell (Claim 26) and the proliferation may be reduced by at least 10% relative to control. In an additional embodiment this isolated monoclonal antibody or antigen binding portion thereof binds an epitope comprising residues 92-104 and 129 of SEQ ID NO:41 (Claim 15). Other cancers include breast cancer (Clam 27). The KD value for the antibodies is of a value of no greater than 100 nM, or preferably no greater than 50 nM, (a higher KD value indicates weaker binding) as measured e.g., by a surface plasmon resonance assay or a cell binding assay (Claim 23).  The antibody may be any one the fragments Fab, scfv (Claim 20) and may be humanized (Claim 19) and where the isotype is IgG (Claim 21 and 22). Pharmaceutical compositions are taught (Claim 16).
	The ordinary artisan could have followed the teachings of the reference patents to have been motivated to create a genus of antibodies that could be readily screened for the functional properties where the epitope for human ErbB3 was shown to be preferable in generating a genus of antibodies with a reasonable certainty. 

21.	Claims 15-16 and 19-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10273304. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the reference claims are overlapping for an anti-ErbB3 antibody is a monoclonal antibody or antigen binding portion thereof which binds an epitope of human ErbB3 comprising residues 92-104 of SEQ ID NO:41 (identical to SEQ ID NO 73; Claim 15) and is characterized by inhibition of proliferation of a cancer cell expressing ErbB3. The cancer cell may be a MALME-3M cell (Claim 25), an AdrR cell, or an ACHN cell (Claim 26) and the proliferation may be reduced by at least 10% relative to control. In an additional embodiment this isolated monoclonal antibody or antigen binding portion thereof binds an epitope comprising residues 92-104 and 129 of SEQ ID NO:41 (Claim 15). Other cancers include breast cancer (Clam 27). The KD value for the antibodies is of a value of no greater than 100 nM, or preferably no greater than 50 nM, (a higher KD value indicates weaker binding) as measured e.g., by a surface plasmon resonance assay or a cell binding assay (Claim 23).  The antibody may be any one the fragments Fab, scfv (Claim 20) and may be humanized (Claim 19) and where the isotype is IgG (Claim 21 and 22). Pharmaceutical compositions are taught (Claim 16).
	The ordinary artisan could have followed the teachings of the reference patents to have been motivated to create a genus of antibodies that could be readily screened for the functional properties where the epitope for human ErbB3 was shown to be preferable in generating a genus of antibodies with a reasonable certainty. 


Conclusion
22.	No claims are allowed.
23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643